DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  mistyped word.  Claim 10 line 4, “managing, by the second edge computing device” should be changed to “managing, by the first edge computing device” as the first edge computing device is the device receives and responds to the received sensor data.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7, 8, 10-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US Pub. No. 2019/0327506) in view of Kuo et al. (US Pub. No. 2019/0394812).
Regarding claim 1, Zou discloses a non-transitory computer-readable medium (figure 9 memory) having instructions (figure 9 Code 904) stored thereon that are capable of causing an edge computing device to implement operations (paragraphs 135 and 136) comprising: 
in response to occurrence of an event (figure 4 steps 402 and 406; paragraphs 70, 72: video stream/sensor data coming in causes resource overload. Edge computing device receives video stream from camera and determines that it is overloaded),
 managing a temporary network of edge computing devices (figures 4 steps 414 416; paragraphs 15, 23, 41, 48, 73, 78, 79, 86: the edge computing device manages a temporary network of itself and peer edge device for video frame offloading) , wherein the managing includes: 
forming the temporary network (figures 4 steps 414 and 416; paragraphs 15, 23, 41, 48, 73, 78, 79, 86: according to figure 4, edge computing device forms a temporary network with its peer edge device as needed for video frame offloading due to overload); 
managing membership of edge computing devices in the temporary network figures 4 steps 414 and 416, 420; paragraphs 15, 23, 41, 48, 70, 72, 73, 78, 79, 86; the edge computing device offloads and receives computing result from the peer edge computing device); 
causing the temporary network to perform a specified set of tasks (paragraphs 15, 23, 41, 48, 70, 72, 73, 78, 79, 86; the edge computing device replicates video segment in memory, selects and offload computing task to selected peer edge device, and receives result of the computing task from the peer edge device);
transmitting, to a remote server computing system, information associated with the specified set of tasks (figure 4 step 420 and paragraph 86: after receiving the result from the peer device, the edge computing device transmits the result to remote management server MySQL 306 (figure 3, paragraphs 47 and 51).
Zou’s figure 4 steps 420 and 422 show after determining that the specified set of tasks is complete, the edge computing device ends the process with the temporary network.
Zou does not teach after determining that the specified set of tasks is complete, causing disbanding of the temporary network.
However, in the same field of tasking, Kuo discloses teach after determining that the specified set of tasks is complete, causing disbanding of the temporary network (paragraph 122: subsequent to the WTRU transmitting result and task completion to the network, the network release or terminate the connection).
Therefore, it would have obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Zou after determining that the specified set of tasks is complete, causing disbanding of the temporary network.
The motivation would have been for reserving/saving resource for other tasks once the current task is completed.

Regarding claim 2, all limitations of claim 1 are disclosed above. Zou further teaches wherein the edge computing device is a manager device of the temporary network (see figure 4 and paragraphs 70-78: the edge computing device manages the other device and transmits result to a remote server), and wherein the operations further comprise: receiving, prior to the managing, an indication of the occurrence of the event from another edge computing device (figure 4 step 402 in view of paragraph 15: edge computing device could be processing device integrated within the camera 102a-c).
Regarding claims 7 and 12, all limitations of claims 1 and 10 are disclosed above. Zou further teaches the information associated with the set of tasks specifies one or more of the following tasks: a type of event that has occurred (figure 4 step 406 and 415: node overloaded and paragraphs 76-82: peer node performs video frame processing due to overloading).
Regarding claim 8, all limitations of claim 1 are disclosed above. Zou further teaches edge computing devices included in the temporary network are connected in a full mesh configuration (see figure 4 and paragraphs 70-82: edge computing devices is connected in full mesh with its peer edge computing device).

Regarding claim 10, Zou discloses a method comprising: 
receiving, by a first edge computing device from a second edge computing device, sensor data indicating occurrence of an event (figure 4 step 402; paragraph 70: video stream from camera capturing/sensor a physical event);
in response to occurrence of an event (figure 4 steps 402 and 406; paragraphs 70, 72: in response to the received stream, the edge computing device processes the stream and determines that the node is overloaded),
 managing a temporary network of edge computing devices (figures 4 steps 414 416; paragraphs 15, 23, 41, 48, 73, 78, 79, 86: the edge computing device manages a temporary network of itself and peer edge device for video frame offloading) , wherein the managing includes: 
forming the temporary network (figures 4 steps 414 and 416; paragraphs 15, 23, 41, 48, 73, 78, 79, 86: according to figure 4, edge computing device forms a temporary network with its peer edge device as needed for video frame offloading due to overload); 
managing membership of edge computing devices in the temporary network figures 4 steps 414 and 416, 420; paragraphs 15, 23, 41, 48, 70, 72, 73, 78, 79, 86; the edge computing device offloads and receives computing result from the peer edge computing device); 
causing the temporary network to perform a specified set of tasks (paragraphs 15, 23, 41, 48, 70, 72, 73, 78, 79, 86; the edge computing device replicates video segment in memory, selects and offload computing task to selected peer edge device, and receives result of the computing task from the peer edge device);
transmitting, to a remote server computing system, information associated with the specified set of tasks (figure 4 step 420 and paragraph 86: after receiving the result from the peer device, the edge computing device transmits the result to remote management server MySQL 306 (figure 3, paragraphs 47 and 51).
Zou’s figure 4 steps 420 and 422 show after determining that the specified set of tasks is complete, the edge computing device ends the process with the temporary network.
Zou does not teach after determining that the specified set of tasks is complete, causing disbanding of the temporary network.
However, in the same field of tasking, Kuo discloses teach after determining that the specified set of tasks is complete, causing disbanding of the temporary network (paragraph 122: subsequent to the WTRU transmitting result and task completion to the network, the network release or terminate the connection).
Therefore, it would have obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Zou after determining that the specified set of tasks is complete, causing disbanding of the temporary network.
The motivation would have been for reserving/saving resource for other tasks once the current task is completed.

Regarding claim 11, all limitations of claim 10 are disclosed above. Zou further teaches the second edge computing device is a camera, and wherein the first edge computing device adds the camera to the temporary network in response to receiving the sensor data (paragraph 70: streaming video camera is part of the temporary network as a non-stop/live stream).
Regarding claim 13, all limitations of claim 10 are disclosed above. Zou further teaches edge computing devices included in the temporary network are connected in a partial mesh configuration (see figure 4 and paragraphs 70-82: peer edge device is in connection with the first edge network device but not in direct connection with the remote management server or the camera in the temporary network).
Regarding claim 14, all limitations of claim 10 are disclosed above. Zou further teaches edge computing devices included in the temporary network communicate via one or more connections of the following types of network connections: Wi-Fi, BLUETOOTH, ZIGBEE, and a cellular network (paragraph 95: LAN, WAN, or wireless technology).

Regarding claim 16, Zou discloses a method comprising: 
collecting, by the edge computing device, sensor data within a wireless network (paragraph 70: video stream from camera capturing/sensor a physical data location);
determining, by the edge computing device based on the sensor data, occurrence of an event ((figure 4 step 406; paragraph 72: video stream from camera causes an event of node overloading);
in response to occurrence of an event (figure 4 steps 402 and 406; paragraphs 70, 72: in response to the received stream, the edge computing device processes the stream and determines that the node is overloaded),
 managing a temporary network of edge computing devices (figures 4 steps 414 416; paragraphs 15, 23, 41, 48, 73, 78, 79, 86: the edge computing device manages a temporary network of itself and peer edge device for video frame offloading) , wherein the managing includes: 
forming the temporary network (figures 4 steps 414 and 416; paragraphs 15, 23, 41, 48, 73, 78, 79, 86: according to figure 4, edge computing device forms a temporary network with its peer edge device as needed for video frame offloading due to overload); 
managing membership of edge computing devices in the temporary network figures 4 steps 414 and 416, 420; paragraphs 15, 23, 41, 48, 70, 72, 73, 78, 79, 86; the edge computing device offloads and receives computing result from the peer edge computing device); 
causing the temporary network to perform a specified set of tasks (paragraphs 15, 23, 41, 48, 70, 72, 73, 78, 79, 86; the edge computing device replicates video segment in memory, selects and offload computing task to selected peer edge device, and receives result of the computing task from the peer edge device);
transmitting, to a remote server computing system, information associated with the specified set of tasks (figure 4 step 420 and paragraph 86: after receiving the result from the peer device, the edge computing device transmits the result to remote management server MySQL 306 (figure 3, paragraphs 47 and 51).
Zou’s figure 4 steps 420 and 422 show after determining that the specified set of tasks is complete, the edge computing device ends the process with the temporary network.
Zou does not teach after determining that the specified set of tasks is complete, causing disbanding of the temporary network.
However, in the same field of tasking, Kuo discloses teach after determining that the specified set of tasks is complete, causing disbanding of the temporary network (paragraph 122: subsequent to the WTRU transmitting result and task completion to the network, the network release or terminate the connection).
Therefore, it would have obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Zou after determining that the specified set of tasks is complete, causing disbanding of the temporary network.
The motivation would have been for reserving/saving resource for other tasks once the current task is completed.

Claim(s) 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US Pub. No. 2019/0327506) in view of Kuo et al. (US Pub. No. 2019/0394812) in view of Liu et al. (US Pub. No. 2021/0406065).
Regarding claims 3 and 17, all limitations of claims 1  and 16 are disclosed above. Zou further teaches wherein the set of tasks is specified by the edge computing device implementing the managing based on evaluating the event and available edge computing devices (see figure 4 steps 412-418).
Zou does not teach but Liu discloses using a trained machine learning model for offload resource (paragraph 5).
Therefore, it would have obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Zou using a trained machine learning model.
The motivation would have been for optimal resource selection.

Claim(s) 5, 6, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US Pub. No. 2019/0327506) in view of Kuo et al. (US Pub. No. 2019/0394812) in view of Nomura et al. (Us Pub. No. 2001/0019554).
Regarding claims 5 and 19, all limitations of claims 1 and 16 are disclosed above. Zou does not teach but Nomura discloses the managing is performed based on a set of execution rules, and wherein the set of execution rules are downloaded, by the edge computing device managing the temporary network from the remote server computing system, in response to the occurrence of the event, and wherein the set of execution rules are determined by the remote server computing system based on metadata associated with the temporary network (abstract, see figure 3; paragraphs 53-61: after user request, policy server PSV collects information about the nodes, calculates routes and transmits instructions to nodes ND1-ND5).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective date of the invention to implement in Zou the managing is performed based on a set of execution rules, and wherein the set of execution rules are downloaded, by the edge computing device managing the temporary network from the remote server computing system, in response to the occurrence of the event, and wherein the set of execution rules are determined by the remote server computing system based on metadata associated with the temporary network.
The motivation would have been for optimal resource/route.
Regarding claims 6 and 20, all limitations of claims 5 and 19 are disclosed above. Zou does not teach but Nomura discloses the set of execution rules includes one or more of the following rules: tasks executable by respective types of edge computing devices (paragraphs 53-61: routing instructions for each nodes ND1-ND5).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective date of the invention to implement in Zou tasks executable by respective types of edge computing devices.
The motivation would have been for node appropriate tasks (source and relay node’s tasks).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US Pub. No. 2019/0327506) in view of Kuo et al. (US Pub. No. 2019/0394812) in view of Chaysinh et al. (Us Pub. No. 2021/0400568).
Regarding claim 9, all limitations of claim 1 are disclosed above. Zou does not teach but Chaysinh discloses the edge computing device managing the temporary network and a first edge computing device included in the temporary network are located within a first geographic region and a second edge computing device included in the temporary network is located within a second, different geographic region (figure 6; paragraphs 54, 59, 63-69. Orchestration system obtain capability information from sets of MEC clusters, each MEC clusters is from different location, selects a MEC cluster to perform and load balances among MEC clusters if necessary).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective date of the invention to implement in Zou the edge computing device managing the temporary network and a first edge computing device included in the temporary network are located within a first geographic region and a second edge computing device included in the temporary network is located within a second, different geographic region.
The motivation would have been for optimal service and load balancing resource.

Allowable Subject Matter
Claims 4, 15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4 and 18, elements of downloading a set of engagement rules wherein the set of engagement rules specify guidelines for forming and disbanding temporary networks, as appropriate, are not known in the art or if they are disclosed are contained in too many disparate references to be suitable for combining with the main reference.
Regarding claim 15, elements of in response being added to the temporary network, the third edge device relocates to the first geographic region, as appropriate, are not known in the art or if they are disclosed are contained in too many disparate references to be suitable for combining with the main reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Venkataramu et al. (US Pub. No. 2021/0126840) discloses a MEC orchestrator selects a MEC cluster to perform a task.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466